United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5290                                                September Term, 2019
                                                                       1:19-cv-03077-TJK
                                                      Filed On: July 24, 2020
Brandon Michael Jacobs,

              Appellant

       v.

United States,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to
appoint counsel, the motion for default judgment and the supplement thereto, the
motions to seal, the motions for other relief, and the supplement filed on June 25, 2020,
it is

        ORDERED that the motion for appointment of counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion for default judgment, the motions to seal,
and the motions for other relief be denied. Appellant has shown no legal basis for
granting the requested relief. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order, filed
October 21, 2019, be affirmed. Appellant has not shown that the district court abused
its discretion in dismissing the case without prejudice for failure to comply with Federal
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5290                                                September Term, 2019

Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668 (D.C. Cir. 2004).
Under Rule 8(a), a complaint must set forth “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (A complaint that offers only “labels and conclusions”
that are not supported by factual allegations does not satisfy Rule 8(a)'s pleading
requirements.).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2